Citation Nr: 1415106	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  12-01 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to non-service-connected pension benefits.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1964. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal following a May 2011 decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.



FINDING OF FACT

The Veteran did not serve on active duty during a period of war.


CONCLUSION OF LAW

The criteria for basic eligibility for non-service-connected pension benefits have not been satisfied.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is the situation with respect to the claim for non-service-connected pension in that the facts are not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to non-service-connected pension.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

Analysis

A veteran is entitled to non-service-connected pension benefits if he is permanently and totally disabled from a non-service-connected disability which is not the result of willful misconduct, provided that he has the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).

A veteran meets the service requirements to receive non-service-connected pension benefits if such veteran served in the active military, naval or air service: (a) for 90 days or more during a period of war; (b) during a period of war and was discharged or released from such service for a service-connected disability; (c) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (d) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j).

The Veteran's Report of Discharge (DD Form 214) reflects that he entered active service in July 1961 and that he was discharged from active service on July 1964.  The Report of Discharge also reflects 6 months and 24 days of foreign and/or sea service in Europe.  He does not have any other active service.

In his June 2011 notice of disagreement, the Veteran stated that in the winter and spring of 1962 he served in West Berlin surrounded by East Germany.  He described his experience in West Berlin as "war time conditions" and believed that his service there should be considered wartime service due to almost nightly bullet exchanges and a couple "face off[s] between [] tanks."  However, the conflict in Germany in 1962 is not a legally defined period of war that can serve as the basis for eligibility for non-service-connected pension benefits. 

The periods of war for purposes of establishing eligibility for non-service-connected pension benefits are set forth in Section 3.2 of Chapter 38 of the Code of Federal Regulations.  Pertinent to the Veteran's claim, Vietnam era (wartime) service is defined as "[t]he period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period.  The period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases."  38 C.F.R. § 3.2(f).  Service in the Republic of Vietnam includes service in the waters off shore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii) (2013).

In this case, the Veteran does not contend and the evidence does not reflect that he served in the Republic of Vietnam.  Therefore, wartime service as a Vietnam era veteran has not been established.

The legal criteria in this case are clear and the pertinent facts are not in dispute.  The Veteran did not serve during a period of war as defined by law or regulation.  Thus, as he had no wartime service, he is ineligible for non-service-connected pension benefits.  38 U.S.C.A. § 1521(j).  The Board has no authority to create exceptions, or to overturn or to disregard this very specific limitation on the award of VA pension benefits.  38 U.S.C.A. § 7104(a) (West 2002); see Harvey v. Brown, 6 Vet. App. 416, 423 (1994) (payments of money from the Federal Treasury are limited to those authorized by statute).  In Harvey, the United States Court of Appeals for Veterans Claims pointed out that it is a federal crime, punishable by fine and imprisonment, for any Government officer or employee to knowingly spend money in excess of that appropriated by Congress.  Id. at 424 (citing OPM v. Richmond, 496 U.S. 414, 430, 110 S. Ct. 2465, 2474 (1990)).

Where, as here, the law and not the evidence is dispositive, the Veteran's claim for non-service-connected pension benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to non-service-connected pension is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


